Citation Nr: 1123197	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a stabbing wound scar of muscle group XIX.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs' (VA's) Regional Office (RO) in St. Louis, Missouri, which granted service connection and awarded an initial 10 percent disability rating for the Veteran's stabbing wound scar of muscle group XIX, effective December 26, 2007.

In July 2010 the Board remanded this appeal to the RO via the Appeals Management Center (AMC) for further development.  The appeal has now been returned to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently in receipt of the maximum schedular disability rating for his service-connected stabbing wound scar of muscle group XIX.

2.  The Veteran was also recently afforded a separate, compensable disability rating for his impairment and injury of muscle group XIX.

3.  The Veteran's stabbing wound scar of muscle group XIX is not manifested by neurological impairment. 



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's stabbing wound scar of muscle group XIX is not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Code (DC) 7804 (regulations in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in January 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided before the initial RO adjudication of his claim in July 2008.  Therefore, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  The Veteran was afforded VA examinations in May 2008 and September 2010.  The reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2.  Thus, all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

The Board is also satisfied as to substantial compliance with its July 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination - which he had in September 2010. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when an appeal arises from the initially assigned rating, as in the instant case, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disabilities in reaching its decisions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran is service-connected for a stabbing wound scar of muscle group XIX, which has been evaluated under 38 C.F.R. § 4.118, DC 7804, referable to superficial, painful scars.  He claims that such service-connected disability has neurologic and muscle symptomatology that are not contemplated by his current disability rating.  Therefore, he alleges that a higher disability rating is warranted.

The Board notes that in October 2008, the regulations pertaining to the evaluation of the skin were again amended, effective October 23, 2008.  It is further observed that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board finds the 2008 regulation changes to be inapplicable.

Under DC 7804, a 10 percent evaluation is warranted for scars that are superficial and painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent rating is the maximum schedular rating available under DC 7804 for one scar.  Thus, the Veteran is currently in receipt of the maximum schedular rating for his service-connected stabbing wound scar of muscle group XIX.  38 C.F.R. § 4.118.  

The Board has further considered the application of the remaining DCs under the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's stabbing wound scar of muscle group XIX, but finds none are raised by the medical evidence.  DC 7800 is not applicable because it pertains to disfigurement of the head, face, or neck.  DCs 7801 and 7805 are not applicable because the affected skin area (the lower abdominal) does not exceed 12 square inches.  DCs 7802 and 7803 are not applicable because the Veteran is already in receipt of the maximum rating of 10 percent under those codes.  DC 7806 cannot provide the basis for an increased rating because the skin at issue does not meet the surface area percentage requirements and has not been treated with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more over 12 months.  38 C.F.R. § 4.118.

Further, the September 2010 VA examiner determined that the Veteran's stabbing wound scar of muscle group XIX does not result in a limitation of motion or a limitation of function of the affected part.  The Veteran's treatment records and prior VA examination also do not show limitation of motion or limitation of function.  Therefore, the Veteran is not entitled to a separate rating for limitation of motion or limitation of function of the affected part.

In regards to the injury to the underlying muscle tissue, a February 2011 rating decision, the Veteran was awarded a separate compensable rating of 10 percent under 38 C.F.R. § 4.73, DC 5319, for his impairment of muscle group XIX.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one disability was not "duplicative of or overlapping with the symptomatology" of the other disability).  To date, the Veteran has not filed a Notice of Disagreement (NOD) with this rating decision.  Therefore, the Board will not discuss the Veteran's disability rating under DC 5319.

In regards to any neurological impairment of the affected part, an October 2008 private physician indicated that the Veteran's lower left abdominal stab wound may have resulted in nerve injury.  The Veteran was afforded a VA examination in May 2008, but this examination did not address any neurological impairments.  Therefore, in September 2010, the Veteran was afforded another VA examination.  Following a physical examination of the Veteran and a review of the claims file, the September 2010 VA examiner determined that the Veteran does not have any "obvious neurological impairment."  The VA examiner also determined that the Veteran does not have a laceration to any nerve group.  Thus, the Board finds that the Veteran's stabbing wound scar of muscle group XIX does not result in any neurological impairments.  The Veteran is not entitled to a separate disability rating for neurological manifestations of his left lower abdominal stab wound.

The Veteran's lay testimony concerning the severity of his stabbing wound scar of muscle group XIX, while competent, is not substantiated by the objective findings, and, thus, is probatively outweighed by the objective medical findings to the contrary.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).
Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected stabbing wound scar of muscle group XIX.

Other Considerations

The Board has considered whether staged ratings under Fenderson are appropriate for the Veteran's service-connected stabbing wound scar of muscle group XIX; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected stabbing wound scar of muscle group XIX with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.
	

ORDER

A disability rating in excess of 10 percent for the Veteran's stabbing wound scar of muscle group XIX is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


